UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark one) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Year Ended December 31, 2013 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-27816 REDWOOD MORTGAGE INVESTORS VIII, a California Limited Partnership (Exact name of registrant as specified in its charter) California 94-3158788 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1825 South Grant Street, Suite 250, San Mateo, CA (Address of principal executive offices) (Zip Code) (650) 365-5341 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Limited Partnership Units 1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [] YES [X] NO Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [] YES[X] NO Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES[] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES[] NO Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] YES[X] NO The registrant’s limited partnership units are not publicly traded and therefore have no market value. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Prospectus, dated August 4, 2005, and Supplement No. 6 dated April 28, 2008, included as part of the Post Effective Amendment No. 8 to the Registration Statement on Form S-11 (SEC File No. 333-125629) are incorporated in the following sections of this report: · Part II – Item 5 – Market for the Registrant’s “Limited Partnership Units,” Related Unitholder Matters and Issuer Purchases of Equity Securities · Part III – Item 11 –Executive Compensation · Part III – Item 13 – Certain Relationships and Related Transactions, and Director Independence” 2 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Index to Form 10-K December 31, 2013 Part I Page No. Item 1 – Business 4 Item 1A – Risk Factors (Not included as smaller reporting company) 10 Item 1B – Unresolved Staff Comments (Not applicable) 10 Item 2 – Properties 10 Item 3 – Legal Proceedings 10 Item 4 – Mine Safety Disclosures 10 Part II Item 5 – Market for the Registrant’s “Limited Partnership Units,” Related Unitholder Matters and Issuer Purchases of Equity Securities 11 Item 6 – Selected Financial Data (Not included as smaller reporting company) 11 Item 7 – Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7A – Quantitative and Qualitative Disclosures About Market Risk (Not included as smaller reporting company) 23 Item 8 – Consolidated Financial Statements and Supplementary Data 24 Item 9 – Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 64 Item 9A – Controls and Procedures 64 Item 9B – Other Information 64 Part III Item 10 – Directors, Executive Officers and Corporate Governance 65 Item 11 – Executive Compensation 66 Item 12 – Security Ownership of Certain Beneficial Owners and Management, and Related Stockholder Matters 67 Item 13 – Certain Relationships and Related Transactions, and Director Independence 67 Item 14 – Principal Accountant Fees & Services 67 Part IV Item 15 – Exhibits and Financial Statement Schedules 68 Signatures 69 Certifications 71 3 Part I Forward-Looking Statements Certain statements in this Report on Form 10-K which are not historical facts may be considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities and Exchange Act of 1934, as amended, including statements regarding the partnership’s expectations, hopes, intentions, beliefs and strategies regarding the future. Forward-looking statements include statements regarding future interest rates and economic conditions and their effect on the partnership and its assets, trends in the California real estate market, estimates as to the allowance for loan losses, estimates of future limited partner withdrawals, 2014 annualized yield estimates, additional foreclosures in 2014, expectations regarding the level of loan delinquencies, plans to develop or sell certain properties, the anticipated costs to complete certain property developments, beliefs relating to the impact on the partnership from current economic conditions and trends in the financial and credit markets, expectations as to when liquidations will resume, the anticipated growth of profits and distributions, beliefs regarding the partnership’s ability to recover its investment in certain properties, beliefs regarding the effect of borrower foreclosures on liquidity, the use of excess cash flow and the intention not to sell the partnership’s loan portfolio. Actual results may be materially different from what is projected by such forward-looking statements. Factors that might cause such a difference include unexpected changes in economic conditions and interest rates, the impact of competition and competitive pricing and downturns in the real estate markets in which the partnership has made loans. All forward-looking statements and reasons why results may differ included in this Form 10-K are made as of the date hereof, and we assume no obligation to update any such forward-looking statement or reason why actual results may differ. Item 1 – Business Overview Redwood Mortgage Investors VIII, a California Limited Partnership, (“RMI VIII” or the “partnership”) was organized in 1993 to engage in business as a mortgage lender for the primary purpose of making loans secured by deeds of trust on California real estate. The general partners of the partnership are Redwood Mortgage Corp. (“RMC”) and its wholly-owned subsidiary, Gymno LLC (“Gymno”), a California limited liability company, and Michael R. Burwell (“Burwell”), an individual. The mortgage loans the company invests in are arranged and are generally serviced by RMC. Michael Burwell is the president and majority shareholder (through his holdings and beneficial interests in certain trusts) of RMC. The general partners are required to contribute to capital 1/10 of 1% of the aggregate capital contributions of the limited partners. As of December 31, 2013, the general partners had contributed capital in accordance with Section 4.1 of the partnership agreement. The rights, duties and powers of the general and limited partners of the partnership are governed by the limited partnership agreement and Sections 15900 et seq. of the California Corporations Code. The general partners are solely responsible for managing the partnership business, subject to the rights of the limited partners to vote on specified matters. Any one of the general partners acting alone has the power and authority to act for and bind the partnership. A majority of the outstanding limited partnership interests may, without the consent of the general partners, vote to: (i) terminate the partnership, (ii) amend the limited partnership agreement, (iii) approve or disapprove the sale of all or substantially all of the assets of the partnership and (iv) remove or replace one or all of the general partners. The approval of the majority of limited partners is required to elect a new general partner to continue the partnership business where there is no remaining general partner after a general partner ceases to be a general partner other than by removal. 4 Profits and losses are allocated among the limited partners according to their respective capital accounts monthly after one percent of the profits and losses are allocated to and among the general partners. The limited partners elect, at the time of their subscription for units, to (a) receive a monthly, quarterly or annual cash distributions of their pro-rata share of profits or (b) have profits credited to their capital accounts and used to invest in partnership activities. The election to receive cash distributions is irrevocable. Subject to certain limitations, a compounding investor may subsequently change his election. Monthly results are subject to subsequent adjustment as a result of quarterly and year-end accounting and reporting. Income taxes – federal and state – are the obligation of the partners, if and when income taxes apply, other than for the minimum annual California franchise tax paid by the partnership. Investors should not expect the partnership to provide tax benefits of the type commonly associated with limited partnership tax shelter investments. There are substantial restrictions on transferability of units and accordingly an investment in the partnership is non-liquid. Limited partners have no right to withdraw from the partnership or to obtain the return of their capital account for at least one year from the date of purchase of partnership units. In order to provide a certain degree of liquidity to the limited partners after the one-year period, limited partners may withdraw all or part of their capital accounts from the partnership in four quarterly installments beginning on the last day of the calendar quarter following the quarter in which the notice of withdrawal is given, subject to a 10% early withdrawal penalty. The 10% penalty is applicable to the amount withdrawn as stated in the notice of withdrawal and will be deducted from the capital account. Once a limited partner has been in the partnership for the minimum five-year period, no penalty is imposed if the withdrawal is made in twenty quarterly installments or longer. Notwithstanding the minimum withdrawal period, the general partners, at their discretion, may liquidate all or part of a limited partner’s capital account in four quarterly installments beginning on the last day of the calendar quarter following the quarter in which the notice of withdrawal is given, subject to a 10% early withdrawal penalty applicable to any sums withdrawn prior to when such sums could have been withdrawn without penalty. The partnership does not establish a reserve from which to fund withdrawals and, accordingly, the partnership’s capacity to return a limited partner’s capital account is restricted to the availability of partnership cash flow. Furthermore, no more than 20% of the total limited partners’ capital accounts outstanding at the beginning of any year may be liquidated during any calendar year. In March 2009, in response to economic conditions then existing, the partnership suspended capital liquidations. In the fourth quarter of 2009 the partnership entered into a forbearance agreement with its banks and subsequently entered into an amended and restated loan agreement (dated October 2010) which included additional restrictions on liquidations and distributions of partners’ capital. The bank loan was paid off in September 2012. As the partnership’s three most recently completed quarters have been profitable, starting January 1, 2014, the partnership will be considering liquidation requests on a limited basis. For the first quarter, which ends March 31, 2014, those investors that had a liquidation payment pending as of March 31, 2009 will resume liquidation payments based on their current capital balance, subject to available cash flow, and in the priority order detailed in the partnership agreement. For those limited partners that request liquidation between January 1, 2014 and prior to March 31, 2014, we will add their liquidation requests to those previously existing and they will be scheduled to commence June 30, 2014. Each quarter, the partnership will allocate a specific amount of cash for liquidation payments. In the event that the cash allocated is insufficient to meet the liquidation requests of all limited partners requesting liquidations, then liquidation requests will be disbursed based upon the priority schedule set forth in the partnership agreement and then on a pro-rata basis. The partnership intends to continue to accept liquidation requests in future quarters and these requests will be added to previously existing requests and be subject to the same priorities and pro-rata allocation of distributable cash as described in the partnership agreement. Principal Investment Objectives and General Standards for Mortgage Loans Principal Investment Objectives The partnership’s primary objectives are to make investments which will: (i) yield a high rate of return from mortgage lending and; (ii) preserve and protect the partners’ capital 5 General Standards for Mortgage Loans The partnership is engaged in the business of making loans with first and second deeds of trust on real property located in California, including: · single-family property includes owner-occupied and non-owner occupied single family homes (1-4 unit residential buildings), condominium units, townhouses, and condominium complexes, · multi-family residential property (such as apartment buildings), · commercial property (such as stores, shops and offices), and · undeveloped land. As of December 31, 2013, of the partnership’s outstanding loan portfolio, 65% is secured by 1 to 4 unit single family residences, inclusive of condominiums, 32% commercial properties, 2% multifamily properties and 1% undeveloped land. The partnership may also make loans secured by promissory notes which are secured by deeds of trust and are assigned to the partnership. Loans are arranged and serviced by RMC, one of the general partners. The cash flow and the income generated by the real property securing the loan factor into the credit decisions, as does the general creditworthiness, experience and reputation of the borrower. For loans secured by real property used commercially, such considerations though are subordinate to a determination that the value of the real property is sufficient, in and of itself, as a source of repayment. The amount of our loan combined with the outstanding debt and claims secured by a senior deed of trust on the real property generally will not exceed a specified percentage of the appraised value of the property (the loan to value ratio or LTV) as determined by an independent written appraisal at the time the loan is made. The loan-to-value ratio generally will not exceed 80% for residential properties (including multi-family), 70% for commercial properties, and 50% for land. The excess of the value of the collateral securing the loan over the total debt owing on the property, including the partnership’s loan, is the “protective equity”. We believe our LTV policy gives more potential protective equity than competing lenders who fund loans with a higher LTV. However, we may be viewed as an “asset” lender based on our emphasis on LTV in our underwriting process. Being an “asset” lender may increase the likelihood of payment defaults by borrowers. Accordingly, the partnership may have a higher level of loan-payment delinquency and loans designated as impaired for financial reporting purposes than that of lenders, such as banks and other financial institutions subject to federal and state banking regulations, which are typically viewed as “credit” lenders. Recently enacted federal legislation impacts the lending to non-commercial residential borrowers by requiring the lender to consider a borrower’s ability to meet payment obligations specified in the loan documents. The Dodd-Frank Act imposes significant new regulatory restrictions on the origination of residential mortgage loans, under sections concerning "Mortgage Reform and Anti-Predatory Lending." For example, these provisions require that when a consumer loan is made, the lender must make a reasonable and good faith determination, based on verified and documented information concerning the consumer’s financial situation, whether the consumer has a reasonable ability to repay a residential mortgage loan before extending the loan. The Act calls for regulations prohibiting a creditor from extending credit to a consumer secured by a high-cost mortgage without first receiving certification from an independent counselor approved by a government agency. The Act also adds new provisions prohibiting balloon payments for defined high cost mortgages. The general partners are monitoring developments and, if and when applicable, will adjust underwriting and lending practices accordingly. Residential lending on owner occupied properties that would be subject to the legislation and regulations generally has not been a significant portion of the loans made by the partnership’s general partners. Other Recent Developments The year 2013 marked the first full year since the 2008 financial crisis that the partnership operated in normally functioning (i.e. not distressed) markets and without severe constraints imposed by its lenders The partnership is reporting full year net income for 2013 (the first since 2008), and the transition from crisis management, focused on cash management, to a focus on re-building the partnership’s profitability. The combination of general economic conditions of low growth with continuing high unemployment following the 2008 financial crisis and the resultant Great Recession that began in 2009, the constrained credit markets, the distressed real estate markets, and the terms and the conditions of the amended and restated loan agreement with our banks resulted in significant changes to the lending and business operations of the partnership, as well as to its balance sheet, results of operations and cash flows. 6 Beginning in 2009 and continuing until the fourth quarter of 2012 the partnership was severely limited in its capacity to originate loans by economic conditions, market constraints and the terms and conditions of the amended and restated loan agreement. The partnership’s net interest income (interest income less interest expense) declined from $30,500,000 in 2008 to $(1,573,000) in 2012. Since the repayment of the bank loan in late September 2012, the partnership’s ability to originate loans has increased, resulting in a net interest income for 2013 of $(285,000). As to the balance sheet of the partnership subsequent to the financial crisis and during the Great Recession, the asset mix has migrated from predominantly performing loans to Real Estate Owned (REO) and impaired loans. Total assets, the sum of all assets owned by the partnership, decreased from $424,873,000 at December 31, 2008, to $245,221,000 at December 31, 2013 (a decline of $179,652,000 or 42%). Net loans, the total of secured loans (principal, advances, accrued interest), unsecured loans, less the allowance for losses, declined over the same dates from $386,589,000 to $44,422,000, respectively (a decline of $342,167,000 or 89%) resulting from a decrease in loan balances (principal declined from $363,037,000 at December 31, 2008, to $51,890,000 at December 31, 2013). This reduction in loan balances reflected the decline during 2009 to 2011 in the fair value of the real estate collateral securing impaired loans, the repayment of loans, and the migration of loans to REO. REO increased from $25,693,000 at December 31, 2008, to $179,115,000 at December 31, 2013, as a consequence of the loan collection efforts undertaken by the general partners. Cash received during the three year period of October 2009 to September 2012, from loan payments, loan payoffs, the sale of real estate owned and third-party mortgages obtained on stabilized properties that we own and are included in REO was predominantly used to pay down the amount outstanding on the bank loan, to make the periodic interest and principal payments on the loan, to protect the security interest in the collateral securing the loans from senior debt and claims, to maintain and develop REO, to meet the operating expenses of the partnership, and to fund periodic payments to limited partners that elected monthly, quarterly and annual distributions. Secured Loan Portfolio See Note 4 (Loans) to the financial statements included in Part II, Item 8 of this report for a detailed presentation on the secured loan portfolio, which presentation is incorporated by this reference into this Item 1. Competition The San Francisco Bay Area, including the South Bay/Silicon Valley, and the Los Angeles metropolitan area are our most significant locations of lending activity and the economic vitality of these regions – as well as the stability of the national economy and the financial markets – is of primary importance in determining the availability of new lending opportunities and the performance of previously made loans. The mortgage lending business in California is highly competitive, and the company will compete with numerous established entities, some of which have more financial resources and experience in the mortgage lending business. Major competitors in providing mortgage loans include banks, savings and loan associations, thrifts, conduit lenders, mortgage bankers, mortgage brokers, and other entities both larger and smaller than the company. Regulations We are subject to various federal, state and local laws, rules and regulations that affect our business. Following is a brief description of certain laws and regulations which are applicable to our business. The description of these laws and regulations, as well as descriptions of laws and regulations contained elsewhere in this Form 10-K, do not purport to be complete and is qualified in its entirety by reference to the applicable laws and regulations. Regulations Applicable to Mortgage Lenders and Servicers The partnership and Redwood Mortgage Corp., which arranges and generally services our loans, are heavily regulated by laws governing lending practices at the federal, state and local levels. In addition, proposals for further regulation of the financial services industry are regularly being introduced. 7 These laws and regulations to which the partnership and Redwood Mortgage Corp. are subject include those pertaining to: · real estate settlement procedures; · fair lending; · truth in lending; · compliance with federal and state disclosure requirements; · the establishment of maximum interest rates, finance charges and other charges; · loan servicing procedures · secured transactions and foreclosure proceedings; and · privacy regulations providing for the use and safeguarding of non-public personal financial information of borrowers. Some of the key federal and state laws affecting our business include: · Real Estate Settlement Procedures Act (RESPA).RESPA primarily regulates settlement procedures for real estate purchase and refinance transactions on residential (1-4 unit) properties. It prohibits lenders from requiring the use of specified third party providers for various settlement services, such as appraisal or escrow services. RESPA also governs the format of the good faith estimate of loan transaction charges and the HUD-1 escrow settlement statement. · Truth in Lending Act.This federal act was enacted in 1968 for the purpose of regulating consumer financing and is implemented by the Consumer Financial Protection Bureau (CFPB). For real estate lenders, this act requires, among other things, advance disclosure of certain loan terms, calculation of the costs of the loan as demonstrated through an annual percentage rate (APR), and the right of a consumer in a refinance transaction on their primary residence to rescind their loan within three days following signing. · Home Ownership and Equity Protection Act (HOEPA) and California Covered Loan Law.HOEPA was passed in 1994 to provide additional disclosures for certain closed-end home mortgages. In 1995, the Federal Reserve Board issued final regulations governing “high cost” closed-end home mortgages with interest rates and fees in excess of certain percentage or amount thresholds. These regulations primarily focus on additional disclosure with respect to the terms of the loan to the borrower, the timing of such disclosures, and the prohibition of certain loan terms, including balloon payments and negative amortization.The failure to comply with the regulations will render the loan rescindable for up to three years. Lenders can also be held liable for attorneys’ fees, finance charges and fees paid by the borrower and certain other money damages. Similarly in California, Assembly Bill 489, which was signed into law in 2001 and became effective as of July 1, 2002, as Financial Code Section 4970, et. seq., provides for state regulation of “high cost” residential mortgage and consumer loans secured by liens on real property, which equal or exceed the Fannie Mae/Freddie Mac conforming loan limits or less, with interest rates and fees exceeding a certain percentage or amount threshold.The law prohibits certain lending practices with respect to high cost loans, including the making of a loan without regard to the borrower’s income or obligations. When making such loans, lenders must provide borrowers with a consumer disclosure, and provide for an additional rescission period prior to closing the loan. · Mortgage Disclosure Improvement Act.Enacted in 2008, this act amended the Truth in Lending Act regulating the timing and delivery of loan disclosures for all mortgage loan transactions governed under RESPA. · Home Mortgage Disclosure Act.This act was enacted to provide for public access to statistical information on a lenders’ loan activity. It requires lenders to disclose certain information about the mortgage loans it originates and acquires, such as the race and gender of its customers, the disposition of mortgage applications, income levels and interest rate (i.e. annual percentage rate) information. · Red Flags Rule.Enacted in 2009, the Red Flags Rule requires lenders and creditors to implement an identity theft prevention program to identify and respond to account activity in which the misuse of a consumer’s personal identification may be suspected. · Graham-Leach-Bliley Act.This act requires all businesses that have access to consumers’ personal identification information to implement a plan providing for security measures to protect that information. As part of this program, we provide applicants and borrowers with a copy of our privacy policy. 8 · Dodd-Frank Act.The Dodd-Frank Act enhanced regulatory requirements on banking entities and other organizations considered significant to U.S. financial markets. The act also provides for reform of the asset-backed securitization market. We do not expect these particular regulatory changes will have a material direct effect on our business or operations. The act imposes significant new regulatory restrictions on the origination of residential mortgage loans, under sections concerning “Mortgage Reform and Anti-Predatory Lending.” For example, when a consumer loan is made, the lender is required to make a reasonable and good faith determination, based on verified and documented information concerning the consumer’s financial situation, whether the consumer has a reasonable ability to repay a residential mortgage loan before extending the loan. The act calls for regulations prohibiting a creditor from extending credit to a consumer secured by a high-cost mortgage without first receiving certification from an independent counselor approved by a government agency. The act also adds new provisions prohibiting balloon payments for defined high cost mortgages.The act also established the CFPB, giving it regulatory authority over most federal consumer lending laws, including those relating to residential mortgage lending. Recent or Pending Legislation and Regulatory Proposals. The recent credit crisis has led to an increased focus by federal, state and local legislators and regulatory authorities on entities engaged in the financial-services industry generally, principally banks, and on the mortgage industry specifically, principally with respect to residential lending to borrowers who intend to occupy the residence. A broad variety of legislative and regulatory proposals are continually being considered and such proposals cover mortgage loan products, loan terms and underwriting standards, risk management practices, foreclosure procedures and consumer protection, any or all of which could significantly affect the mortgage industry. These actions are intended to make it possible for qualified borrowers to obtain mortgage financing to purchase homes, refinance existing loans, avoid foreclosure on their homes, and to curb perceived lending abuses. It is too early to tell whether these legislative and regulatory initiatives, actions and proposals will achieve their intended effect or how they will affect our business and the mortgage industry generally. · Proposed Amendments to the U.S. Bankruptcy Code.Since 2008, proposed legislation has been introduced before the U.S. Congress for the purpose of amending Chapter 13 in order to permit bankruptcy judges to modify certain terms in certain mortgages in bankruptcy proceedings, a practice commonly known as cramdown. Presently, Chapter 13 does not permit bankruptcy judges to modify mortgages of bankrupt borrowers. While the breadth and scope of the terms of the proposed amendments to Chapter 13 differ greatly, some commentators have suggested that such legislation could have the effect of increasing mortgage borrowing costs and thereby reducing the demand for mortgages throughout the industry. It is too early to tell when or if any of the proposed amendments to Chapter 13 may be enacted as proposed and what effect any such enacted amendments to Chapter 13 would have on the mortgage industry. Some local and state governmental authorities have taken, and others are contemplating taking, regulatory action to require increased loss mitigation outreach for borrowers, including the imposition of waiting periods prior to the filing of notices of default and the completion of foreclosure sales and, in some cases, moratoriums on foreclosures altogether. · Consumer Financial Protection Bureau’s Proposed QM and QRM Rules.Under the Dodd-Frank Act, the Consumer Finance Protection Bureau is charged with writing rules to implement two new underwriting standards, Qualified Mortgages (QM) and Qualified Residential Mortgages (QRM). Although these two regulations affect different areas of lending, they have similar definitions under Dodd-Frank, and their implementation will most likely have a similar effect within the mortgage lending industry. Under Dodd-Frank, securitizers will be required to retain a 5% interest in any securities they issue, unless 100% of the securities in the offering meet the Qualified Residential Mortgage standard. The Qualified Mortgage will provide a safe harbor to lenders in meeting the “ability to pay” requirements in Dodd-Frank. If a residential loan is underwritten under the to-be-determined QM guidelines, it will be presumed to be in compliance. To limit their liability, most institutional lenders will only be interested in writing loans that fall within the QM and QRM standards. If the rules are written with very narrow standards, it could have the possible effect of constricting the availability of credit to real property. · State of California Homeowner’s Bill of Rights.State of California Attorney General Kamala Harris introduced legislation in the first half of 2012 simultaneously to the State Assembly and the State Senate, consisting of eight bills and co-sponsored by the leadership in both houses. This proposed legislation is intended to set industry standards on how loan modifications and delinquent loans are handled and to provide homeowners with assurances that they will be treated fairly by their lenders under these distressed circumstances. Two key pieces of this legislation have been fast-tracked to a joint conference committee, with a final vote expected in the near future. If passed as proposed, this key legislation will provide a private right of action by borrowers against their lenders, which could result in lengthy and costly delays in processing home loan foreclosures in the state. 9 Item 1A – Risk Factors (Not included as smaller reporting company) Item 1B – Unresolved Staff Comments Because the partnership is not an accelerated filer, a large accelerated filer or a well-seasoned issuer, the information required by Item 1B is not applicable. Item 2 - Properties Properties generally are acquired by foreclosure on impaired loans, and may be classified as “real estate held for sale” or “real estate held as investment”. See Notes 5 (Real Estate Held) to the financial statements included in Part II, Item 8 of this report for a detailed presentation of the properties/real estate owned (“REO”), which presentation is incorporated by this reference into this Item 2. Item 3 – Legal Proceedings In the normal course of business, the partnership may become involved in various legal proceedings such as assignment of rents, bankruptcy proceedings, appointment of receivers, unlawful detainers, judicial foreclosure, etc., to enforce the provisions of the deeds of trust, collect the debt owed under the promissory notes, or to protect, or recoup its investment from the real property secured by the deeds of trust and to resolve disputes between borrowers, lenders, lien holders and mechanics. None of these actions typically would be of any material importance. As of the date hereof, the partnership is not involved in any legal proceedings other than those that would be considered part of the normal course of business. Item 4 – Mine Safety Disclosures Not applicable 10 Part II Item 5 – Market for the Registrant’s “Limited Partnership Units,” Related Unitholder Matters and Issuer Purchases of Equity Securities There is no established public trading market for the units, and we do not anticipate that one will develop. As of December 31, 2013, approximately 8,400 limited partners had an aggregate capital balance set forth in the consolidated Balance Sheet included in Item 8 of this report. A description of the units, transfer restrictions and withdrawal provisions is described under the section of the prospectus entitled “Description of Units” and “Summary of Limited Partnership Agreement,” on pages 81 through 84 of the prospectus, a part of the referenced registration statement, which is incorporated herein by reference, and which pages are included in Exhibit 99.1 to this report. Partners have the option to elect to have distributed to them amounts equal to current-period profits on a monthly, quarterly, or annual basis or to elect compounding the profits by foregoing the distribution to them of current-period profits. Limited partners may withdraw from the partnership in accordance with the terms of the limited partnership agreement subject to possible early withdrawal penalties. In March 2009, in response to economic conditions then existing, the partnership suspended capital liquidations. In the fourth quarter of 2009 the partnership entered into a forbearance agreement with its banks and subsequently entered into an amended and restated loan agreement (dated October 2010) which included additional restrictions on liquidations and distributions of partners’ capital. The bank loan was paid off in September 2012. As the partnership’s three most recently completed quarters have been profitable, starting January 1, 2014, the partnership will be considering liquidation requests on a limited basis. For the first quarter, which ends March 31, 2014, those investors that had a liquidation payment pending as of March 31, 2009 will resume liquidation payments based on their current capital balance, subject to available cash flow, and in the priority order detailed in the partnership agreement. For those limited partners that request liquidation between January 1, 2014 and prior to March 31, 2014, we will add their liquidation requests to those previously existing and they will be scheduled to commence June 30, 2014. Each quarter, the partnership will allocate a specific amount of cash for liquidation payments.In the event that the cash allocated is insufficient to meet the liquidation requests of all limited partners requesting liquidations, then liquidation requests will be disbursed based upon the priority schedule set forth in the partnership agreement and then on a pro-rata basis. The partnership intends to continue to accept liquidation requests in future quarters and these requests will be added to previously existing requests and be subject to the same priorities and pro-rata allocation of distributable cash as described in the partnership agreement. Please refer to the Statement of Operations in the consolidated financial statements and the Notes thereto included in Part II, Item 8 of this report for information on the 2013 and 2012 net income per $1,000 invested by limited partners, which presentation is incorporated by this reference into this Item 5. Item 6 – Selected Financial Data (Not included as smaller reporting company) Item 7 – Management's Discussion and Analysis of Financial Condition and Results of Operations Critical Accounting Policies See Note 2 (Summary of Significant Accounting Policies) to the financial statements included in Part II, Item 8 of this report for a detailed presentation of critical accounting policies, which presentation is incorporated by this reference into this Item 7. General Partners and Other Related Parties See Notes 1 (General) and 3 (General Partners and Other Related Parties) to the financial statements included in Part II, Item 8 of this report for a detailed presentation of various partnership activities for which the general partners and related parties are compensated, and other related-party transactions, including the formation loan, which presentation is incorporated by this reference into this Item 7. 11 Results of Operations The partnership’s results of operations are discussed below for the years ended December 31, 2013 and 2012 ($ in thousands). Changes for the years ended December 31, Dollars Percent Dollars Percent Revenues, net Interest income Loans $ 44 % $ ) )% Imputed interest on formation loan 88 ) ) Other interest income — — (4 ) ) Total interest income 49 ) ) Interest expense Mortgages Rental REO ) (6 ) 82 4 Non-rental REO (3 ) ) 1 50 Total mortgage interest expense ) (6 ) 83 4 Bank loan, secured ) Amortization of discount on formation loan 88 ) ) Other interest expense 14 ) ) Total interest expense ) Net interest income/(expense) ) ) Late fees (6 ) Other ) Total revenues/(expense), net ) ) Provision for loan losses ) Operating expenses Mortgage servicing fees ) Asset management fees ) (9 ) ) ) Costs from Redwood Mortgage Corp. 22 11 Professional services ) ) 27 REO Rental operations, net ) 10 ) 59 Holding costs ) Loss/(gain) on disposal ) ) Impairment loss/(gain) Other ) ) 96 Total operating expenses, net ) Net income (loss) $ )% $ )% Please refer to the above table and the Statement of Operations in the financial statements included in Part II, Item 8 of this report throughout the discussion of Results of Operations. 12 Overview and General Economic Conditions The partnership’s net income for the year ended December 31, 2013 was $433,000, the first full year of profitability since 2008, and a positive change of $6,087,000 from the $(5,654,000) net loss of 2012. The change in net income is due to several factors:1) $22,285,000 of new performing loans were created during 2013, 2) recoveries in the real estate markets in our lending area aided collection efforts yielding cash recoveries from three borrowers, and helped loan collateral values to recover, thereby reducing the required allowance for loan losses, 3) improving REO operations and 4) gains on the sale of REO. The year 2013 marked the first full year since the 2008 financial crisis the partnership has operated without severe constraints imposed by its lenders and in a normally operating (i.e. not distressed) markets. For the first time since 2008, the partnership is reporting full year net income for 2013, and the transition from crisis management, focused on cash management to a focus on re-building the business’ profitability. Since the beginning to the financial crisis (2008) and the resultant Great Recession (2009) the partnership has continuously adjusted to the historically volatile and challenging conditions of the economic environment. The combination of general economic conditions, constrained credit, depressed financial markets, distressed real estate markets, and the terms and conditions of the Amended and Restated Loan Agreement (the “Bank Loan”) dated October 2010, resulted in significant changes in the lending and business operations of the partnership. Certain terms and conditions of the Amended and Restated Loan Agreement prevented the partnership from making any new mortgage loans unless the new loan was a by-product of the sale of one of the partnership’s REO and funneled the majority of cash flows to the repayment of the bank loan.The repayment of the bank loan was completed in September 2012.These circumstances resulted in a bifurcation in the mortgage loan portfolio as of December 31, 2013. The loans made after the bank loan was repaid (“Ongoing”) have borrowers underwritten to today’s standards and have significantly higher equity in their properties than the loans created before the bank loan was repaid. The loans created before the bank loan was repaid (“Legacy loans”), have many borrowers that continue to struggle with the effects of the financial crisis and the resultant loss of equity in their properties. The partnership has been concentrating its Ongoing lending efforts in the three counties of San Francisco, Los Angeles and San Diego.These three counties have shown the greatest recoveries in the real estate markets as well as their respective local economies. As noted in the “California Economic Outlook: March 2014” published by Wells Fargo’s Economics Group: “The Golden State’s Economy continues to grow at a pace slightly ahead of the nation’s, although gains have been heavily weighted toward the state’s larger metropolitan areas along the coast.Technology, tourism and retail trade have led the recovery in job growth in recent years, which has helped trim the unemployment rate and revive housing demand.” The report states in its Summary and Outlook Section: “California’s economy continues to gradually gain momentum. While the recovery has been slower than in the past, the state has methodically made progress working through a number of major impediments, most notably the overhang of foreclosures and distressed homes left over from the housing bust.” Further contained in that section:“The biggest headlines and strongest job gains continue to be in California’s tech sector, much of which is centered in the Bay Area.” Other published reports indicate that real estate prices and rents are increasing in the California communities in which we lend.Median condominium resale prices increased 9.3% in San Francisco, 21.2% in the Silicon Valley and 18% in the Greater Los Angeles Area in 2013.During the year, rents in San Francisco increased 11.5% and 10.1% in the Silicon Valley. Quoting again from the Wells publication:“We remain optimistic about California’s prospects in 2014 and look for job growth to pick up in construction and manufacturing. Overall nonfarm payrolls should rise 2.3% this year, producing a net gain of at least 330,000 new jobs. The Golden State’s unemployment rate is expected to fall by at least a percentage point and average 7.6% for the year.” The Ongoing portfolio has an average interest rate of 7.42% compared to 5.87% for the Legacy portfolio. The difference is primarily due to reducing interest rates from collection efforts through loan modifications and workout agreements over the past several years on legacy loans. 13 The tables below show the 2013 activity and various characteristics of the loan portfolio by Ongoing and Legacy groupings as of December 31, 2013 ($ in thousands). Transactions Ongoing Legacy Total Principal, January 1, 2013 $ $ $ Loans funded or acquired Principal collected ) ) ) Loans sold to affiliates ) — ) Foreclosures — ) ) Other-loans charged off — ) ) Principal, December 31, 2013 $ $ $ Portfolio characteristics Number of secured loans 14 22 36 Average secured loan-principal Largest secured loan-principal Smallest secured loan-principal 79 Number of counties 7 15 17 Average interest rate % % % Number of loans with workout agreements — 3 3 Aggregate workout principal balance — Number of loans with active modifications — 5 5 Aggregate modifications principal balance — The Ongoing portfolio has an average interest rate of 7.42% compared to 5.87% for the Legacy portfolio. The difference is primarily due to reducing interest rates from collection efforts through loan modifications and workout agreements over the past several years on legacy loans. As of December 31, 2013, the partnership’s largest Ongoing loan, in the unpaid principal balance of $10,500,000 (representing 38.32% of outstanding secured Ongoing principal balance and 4.28% of total partnership assets) has an interest rate of 4.00% and is secured by a commercial developmental property located in San Francisco County, California. This loan matures on June 4, 2015. The loan was made to facilitate the sale of a previously held REO. As of December 31, 2013, the partnership’s largest Legacy loan, in the unpaid principal balance of $16,312,000 (representing 66.61% of outstanding secured Legacy principal balance and 6.65% of total partnership assets) has an interest rate of 5.00% and is secured by 75 units in a 128 unit condominium complex located in Contra Costa County, California. This loan matured April 1, 2012. A court appointed receiver is overseeing the management of the property and exploring the market for the disposition of the remaining units. 14 Loans Principal Percent Geographic distribution Ongoing San Francisco 6 $ 77 % San Francisco Bay Area(1) 2 5 Northern California(1) — — — Southern California 6 18 Total ongoing loans 14 $ % Legacy San Francisco 3 $ 2 % San Francisco Bay Area(1) 9 90 Northern California(1) 5 3 Southern California 5 5 Total legacy loans 22 $ % Total San Francisco 9 41 % San Francisco Bay Area(1) 11 45 Northern California(1) 5 2 Southern California 11 12 Total 36 $ % Lien position Ongoing First trust deeds 10 $ 67 % Second trust deeds 4 33 Third trust deeds — — — Total ongoing loans 14 $ % Legacy First trust deeds 9 $ 75 % Second trust deeds 12 24 Third trust deeds 1 1 Total legacy loans 22 $ % Total First trust deeds 19 $ 71 % Second trust deeds 16 28 Third trust deeds 1 1 Total loans 36 $ % Excludes line(s) above 15 Ongoing Legacy Total Scheduled maturities $ $ $ — Thereafter — Total future maturities Matured at December 31, 2013 — Total secured loans $ $ $ Matured loans Number of loans — 5 5 Principal $ — $ $ Advances — Accrued interest — 63 63 Loan balance $ — $ $ Percent of principal — % 72 % 34 % Delinquency Past due 30-89 days $ — $ $ 90-179 days — 180 or more days — Total past due — Current Total secured loans $ $ $ Secured loans in nonaccrual status Number of loans — 8 8 Principal $ — $ $ Advances — Accrued interest — 63 63 Loan balance $ — $ $ Loans designated impaired Principal $ — $ Recorded investment(2) $ — $ Impaired loans without allowance $ — $ Impaired loans with allowance $ — $ Allowance for loan losses Provision/(Recovery) for loan losses, 2013 $ — $ ) $ ) Allowance for loan losses $ — $ $ Recorded investment is the sum of principal, advances, and interest accrued for financial reporting purposes. 16 Revenue – Interest income – Loans Interest income on loans increased for 2013 as a result of the partnership adding approximately $22,285,000 of new performing loans to the loan portfolio throughout the year. The interest on loans decreased for 2012 due to a decrease in the average secured loan portfolio balance, and the decrease in the related average yield rate (the partnership has modified many of the performing loans to lower interest rates which reflect current market rates). Foregone interest (not recorded for financial reporting purposes on loans designated non-accrual status) in 2013, 2012, and 2011, was approximately $2,018,000, $4,199,000, and $11,600,000, respectively. The tables below recap the yearly averages and the effect of the foregone interest on the average yield rate for the Ongoing and Legacy groups of loans ($ in thousands). Average Stated Secured Effective Average Loan Interest Yield Yield Year Balance Income Rate Rate Ongoing $ $ 6.05 % 6.05 % $ $ 4.00 % 4.00 % $
